Citation Nr: 0818757	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left ear condition (claimed as perforation of the left ear 
drum with otitis externa).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in March 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
active military service.

2.  The veteran's bilateral hearing loss is related to his 
active military service.  

3.  Resolving all doubt in the veteran's favor, the veteran's 
tinnitus is related to his active military service.

4.  The RO denied service connection for a left ear condition 
in May 1951.  The veteran did not appeal this decision and, 
therefore, this decision is final.

5.  The evidence received subsequent to the May 1951 rating 
decision includes VA treatment records, private treatment 
records, and hearing testimony; this evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a left ear condition.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

3.  The RO's May 1951 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).

4.  No new and material evidence has been presented since the 
May 1951 decision denying the veteran's service connection 
claim for a left ear condition; thus, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In this case, the veteran testified that he had hearing 
problems starting in service while stationed in Holland.  The 
veteran indicated that he fired hundreds of rounds from a 90-
millimeter artillery piece without hearing protection.  The 
veteran reported that he began to have ringing in the ears at 
that time.  The veteran's wife testified that she knew the 
veteran before he served in the military, and that following 
his discharge from service, she noted that he had difficulty 
hearing her speak.  She also stated that the veteran had 
ringing in his ears.

Service personnel records (SPRs) associated with the claims 
file revealed that the veteran served as a cannoneer in the 
Army from July 1943 to February 1946.  The veteran was 
awarded various decorations and citations, including the 
European Service Medal and the World War II Victory Medal.  A 
separation qualification record indicated that the veteran 
served as a cannoneer on a 90-millimeter anti-aircraft gun 
crew.  His duties included loading, aiming, and firing the 
weapon.  The veteran was attached to the 131st AAA Gun 
Battalion in Europe for a period of 18 months.  During that 
time, he took part in campaigns in Central Europe, Northern 
France, and Rhineland.  

The Board acknowledges that in cases where, as here, a claim 
is brought by a veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b).

The Board has reviewed all of the evidence of record.  
Service treatment records (STRs) associated with the claims 
file showed that the veteran was afforded a physical 
examination in May 1943 prior to entering service.  The 
veteran's hearing was measured to be 20/20 and no hearing 
loss disability or ear diseases were noted.  The veteran was 
also afforded a physical examination in February 1946 prior 
to discharge from service.  The veteran's hearing was 
interpreted to be 15/15 on whispered voice test and no 
hearing loss disability or ear diseases were noted.  

The first pertinent post-service record is dated September 
1996.  The veteran presented to A. Brenman, M.D.  Audiometric 
testing revealed satisfactory remission of the bilateral 
conductive element of hearing loss.  Dr. Brenman indicated 
that a mild, but significant sensorineural hearing loss 
persisted, with excellent discrimination.  

Associated with the claims file is a letter dated September 
2004 from L. Rowe, M.D.  The veteran presented to Dr. Rowe 
and reported a medical history significant for decreased 
hearing in the left ear over the last 50 years.  The veteran 
stated that his hearing had gotten progressively worse.  Dr. 
Rowe noted that the veteran had otalgia in the left ear for 
several years, tinnitus, otorrhea, fullness and decreased 
hearing.  Dr. Rowe also noted that the veteran served "in 
the artillery" during World War II and was exposed to 
weapons fire from howitzers and heavy artillery at various 
times, including during the Battle of the Bulge and at Omaha 
Beach.

Upon physical examination, Dr. Rowe observed the presence of 
impacted cerumen bilaterally, but an intact tympanic 
membrane.  Audiometric testing was interpreted to show an 
asymmetrical mildly severe to profound high frequency 
sensorineural hearing loss in the left ear and moderate low 
frequency hearing loss in the right ear.  Dr. Rowe noted that 
the veteran had good discrimination in both ears at loud to 
shouting levels.  However, the veteran failed the otoacoustic 
test bilaterally.  The veteran was a jeweler following 
discharge from service and as such, the veteran had no 
significant post-service noise exposure.  The impression was 
military-induced asymmetrical hearing loss in the left ear.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in February 2005.  The veteran stated that the 
onset of his hearing loss was 1945 and that his hearing loss 
disability had gotten progressively worse over the years.  
The veteran also reported intermittent bilateral tinnitus 
which occurred one to two times per week.  The examiner noted 
that the veteran was exposed to excessive noise in the 
military when he served as an artilleryman for over one year.  
The examiner noted that the veteran had no significant post-
service noise exposure and that he wore VA-issued hearing 
aids.  

The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
55
40
LEFT
65
80
100
105
95

Speech recognition scores using the Maryland CNC word lists 
were 84 percent in the right ear and 64 percent in the left 
ear.

The VA audiologist noted that the puretone audiometry results 
indicated a mild to moderate sensorineural hearing loss in 
the right ear at all frequencies, while the left ear 
indicated a moderately severe to profound mixed hearing loss 
at all frequencies.  The examiner reviewed the veteran's 
claims file and concluded that the veteran's hearing loss is 
"less likely" caused by in-service noise exposure because 
there was no medical evidence establishing a hearing loss 
disability or ear injury in service.  Moreover, the examiner 
concluded that the veteran's tinnitus was not caused by in-
service noise exposure since it occurred one to two times per 
week.  The examiner stated that the frequency of the 
veteran's tinnitus was inconsistent with tinnitus caused by 
noise exposure.

The Board notes that the same VA audiologist conducted a 
second C&P Examination in November 2006.  The veteran stated 
at that time that he was exposed to excessive noise as an 
artilleryman for 15 months.  The veteran denied wearing 
hearing protection.  The veteran also reported having daily 
bilateral tinnitus.  It was noted that the veteran had no 
significant post-service noise exposure.  

The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
70
55
LEFT
50
65
75
85
80

Speech recognition scores using the Maryland CNC word lists 
were 75 percent in the right ear and 68 percent in the left 
ear.  The VA audiologist noted that the puretone audiometry 
results indicated a mild sensorineural hearing loss in the 
right ear up to 500 Hz sloping to a moderate to a moderately 
severe sensorineural hearing loss at the mid and high 
frequencies.  The left ear showed a moderate mixed hearing 
loss up to 1000 Hz, sloping to a severe mixed hearing loss at 
the high frequencies.  The VA audiologist also diagnosed the 
veteran as having bilateral tinnitus.     

The VA audiologist indicated that the test results showed 
significant improvement in hearing in the left ear since the 
previous audiogram.  The VA audiologist concluded that the 
veteran's hearing loss disability was not the result of in-
service noise exposure since there was no evidence of a 
hearing loss disability in service or within one year after 
discharge from service.  The examiner also concluded that the 
veteran's tinnitus was not the result of in-service noise 
exposure because there was no evidence of tinnitus contained 
in the veteran's STRs.

Given the evidence of record, the Board finds that the 
veteran is entitled to service connection for hearing loss.  
The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat veteran's disease or 
injury is automatically service-connected.  The veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.  

Here, the competent evidence of record enables a finding that 
the veteran's currently diagnosed hearing loss was incurred 
in active service because the medical evidence is in relative 
equipoise.  The Board acknowledges that there are two 
competing medical opinions in this instance offering 
different conclusions as to whether the veteran's current 
hearing loss is related to service.  Specifically, the 
September 2004 private medical opinion from Dr. Rowe linked 
the veteran's hearing loss to service, while the February 
2005 and November 2006 VA examinations, which were conducted 
by the same VA audiologist, stated that neither the veteran's 
hearing loss nor his tinnitus were related to service.

However, the Board also notes that 38 U.S.C.A. § 1154(a) 
provides that considerations shall be given to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence. 

In this regard, it is noted that the veteran served as a 
cannoneer during World War II campaigns.  The veteran 
testified in March 2008 that he fired hundreds of rounds of 
large-caliber ammunition without any hearing protection.  
There is no evidence of record to indicate significant post-
service recreational or occupational noise exposure.  In 
fact, the veteran worked as a jeweler following discharge 
from service.  The Board further observes that the veteran's 
statements are consistent with the circumstances of his 
service, and that this evidence supports a finding that the 
veteran experienced significant acoustic trauma in service.  
Furthermore, the veteran testified that he had hearing 
difficulties beginning in service.  The veteran's wife also 
testified that she knew the veteran before his military 
service and, after discharge, she noted that he had 
difficulty hearing her.  The veteran is competent to testify 
that he experienced problems hearing and his wife is 
competent to testify that she noticed the veteran had 
difficulty hearing her after service.  The Board is required 
to resolve all reasonable doubt in favor of the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service 
connection for bilateral hearing loss is granted. 

As to the veteran's tinnitus, he testified in March 2008 that 
he experienced ringing in his ears after firing large-caliber 
ammunition in 1945, and that such ringing continued following 
those duties.  According to Charles v. Principi, 16 Vet. App. 
370, 374 (2002), the veteran is competent to provide lay 
evidence of his experiencing ringing in the ears since 
service.  Furthermore, in accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  As such, the Board finds 
that the veteran's  contentions that he experienced ringing 
in his ears since service to be competent and credible and 
therefore affords them great probative weight.
  
The Board notes that while the February 2005 and November 
2006 VA audiological reports did not link the veteran's 
tinnitus to service, the record contains credible evidence of 
exposure to acoustic trauma in service.  Particularly in 
light of the veteran's testimony, Dr. Rowe's medical opinion 
discussed above, and grant of the veteran's service-
connection claim for bilateral hearing loss, the Board finds 
that service connection for tinnitus is warranted.  The fact 
that the veteran has been found to have hearing loss related 
to acoustic trauma in service also adds to the credibility of 
his testimony that he has had tinnitus since that time as 
well because "an  associated hearing loss is usually present" 
with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  The Board also notes that 
tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  
Additionally, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The  
Merck Manual, Section 7, Ch. 85, Inner Ear.  

In this case, the Board cannot reasonably disassociate the 
veteran's tinnitus from his service-connected bilateral 
hearing loss and noise exposure during service.  Further, 
after resolving all doubt in favor of the veteran, the Board 
affords more probative weight to the veteran's testimony and 
contentions that he has had tinnitus since service.  
Accordingly, service connection for tinnitus is granted.  
38 C.F.R. §§ 3.102, 3.303.

Left Ear Condition 

The RO denied the veteran's initial claim for a left ear 
condition in a rating decision dated May 1951 on the basis 
that the veteran's STRs showed no in-service evidence of a 
left ear condition.  The veteran was notified of this 
decision in a letter dated July 1, 1951 and did not appeal.  
Thus, the decision became final.  

The veteran sought to reopen his claim of entitlement to 
service connection for a hearing condition in June 1974 and 
again in March 1997.  Since the claim had been previously 
denied in May 1951, it was properly characterized as a claim 
to reopen.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In 
letters dated August 1974 and April 1997, the RO informed the 
veteran that his claim of service connection for a hearing 
condition was previously denied in June 1951.  The letters 
informed the veteran of the need to submit evidence that 
showed his disability occurred in service in order to reopen 
his claim of service connection.  The veteran was also 
notified that new and material evidence must be received 
within one year from the date of this letter.  The Board 
notes that the veteran submitted no evidence in this regard 
during the specified time period.  

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158 
(2007); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim. Id. 
 
The RO received another claim from the veteran dated October 
2004 which indicated that he was seeking service connection 
for otitis externa of the left ear and a perforated left ear 
drum.  Since the claim had been previously denied in May 
1951, it was properly characterized as a claim to reopen.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the May 1951 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the May 1951 decision 
consisted of the veteran's service treatment records and 
post-service treatment records.  The evidence now of record 
includes additional VA treatment records, private treatment 
records, and hearing testimony.

Associated with the claims file is a letter dated September 
2004 from L. Rowe, M.D.  Dr. Rowe noted that the veteran had 
otalgia in the left ear for several years, tinnitus, 
otorrhea, fullness and decreased hearing.  The veteran was 
recently treated for otitis externa of the left ear.  Dr. 
Rowe also noted that the veteran served "in the artillery" 
during World War II and was exposed to weapons fire from 
howitzers and heavy artillery at various times, including 
during the Battle of the Bulge and at Omaha Beach.  Upon 
physical examination, Dr. Rowe observed the presence of 
impacted cerumen bilaterally, but an intact tympanic 
membrane.  Dr. Rowe did not discuss the etiology of the 
veteran's left ear otitis externa and there were no 
references to a perforated left ear drum contained in the 
letter.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in February 2005.  The veteran reported that he 
sustained a "perforated left ear" as a result of artillery 
blasts in 1945.  No evidence of otitis externa or a 
perforated left ear drum was noted during the examination.  
The VA audiologist reviewed the veteran's claims file and 
found no evidence of a perforated ear drum in service.

The Board notes that the same VA audiologist conducted a 
second C&P Examination in November 2006.  The veteran denied 
wearing hearing protection.  The veteran purportedly 
sustained a "perforated left ear" as a result of artillery 
blasts.  No evidence of otitis externa or a perforated left 
ear drum was noted during the examination.  The VA 
audiologist reviewed the veteran's claims file and found no 
evidence of a perforated ear drum in service.

The veteran and his wife testified in connection with the 
current claim in March 2008.  The veteran testified that he 
had ear pain and was told by a VA physician that he had a 
"hole" in his left ear.  The veteran's wife confirmed the 
veteran's recollection of this conversation.
  
The Board notes that the veteran's claim was previously 
denied and he did not appeal.  Given the evidence of record, 
the Board concludes that a claim of entitlement to service 
connection for a left ear condition has not been reopened.  
Specifically, the Board notes that the veteran's claim for 
service connection was previously on the basis that the 
veteran's STRs showed no in-service evidence that a left ear 
condition was incurred in service.  Thus, new and material 
evidence must be presented to establish that fact.  The Board 
acknowledges that the veteran submitted "new" evidence 
(i.e., evidence not previously submitted to agency decision-
makers), but this evidence was not "material" evidence in 
that by itself or when considered with previous evidence of 
record, the evidence related to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.

The veteran claims that he sustained a perforated ear drum 
and/or had otitis externa in service and that his ears have 
bothered him since that time.  In this case, no competent 
evidence has been submitted since the May 1951 denial showing 
that the veteran incurred a perforated ear drum in service or 
that current otitis media is related to service.  While the 
veteran is competent to report that he experienced acoustic 
trauma in service, he is not competent to diagnose otitis 
externa or a perforated ear drum or to relate current 
disabilities to events in service.  The veteran's STRs failed 
to reveal any notation of a diagnosis of or treatment for a 
perforated ear drum or otitis externa and the examination 
upon separation did not reveal any ear disorder or injury.  
In addition, the veteran did not report any ear disorder at 
separation and his ears were evaluated as normal.  There is 
no new evidence in the claims folder, other than the 
veteran's reports, that he incurred a left ear condition in 
service.  In this case, competent evidence of incurrence of a 
left ear condition in service was required.  The evidence of 
record does not support such a finding.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for a left ear condition has not been presented.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
veteran of the evidence and information that is necessary to 
reopen the claim and notify the veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify pursuant to Kent was satisfied by 
way of a letter sent to the veteran in November 2004 that 
fully addressed VA's duty to notify in the context of claims 
to reopen.  The letter was sent prior to the initial AOJ 
decision in this matter and informed the veteran that his 
claim of entitlement to service connection for a left ear 
condition, to include otitis externa of the left ear and a 
perforated left ear drum, was previously denied on the 
grounds that these conditions were not incurred in or 
aggravated by service.  The letter also described and defined 
the terms new and material evidence, and instructed the 
veteran to submit evidence that showed he incurred a left ear 
condition in service.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for service connection, and he was provided, via a 
May 2006 letter, with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was also afforded multiple VA 
examinations in connection with the current claim.  
	
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

With regard to the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

New and material evidence to reopen a claim of entitlement to 
service connection for a left ear condition has not been 
presented.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


